Exhibit 10.32

PACIFIC BIOSCIENCES OF CALIFORNIA, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of January 5,
2012 (the “Effective Date”) by and between Pacific Biosciences of California,
Inc. (the “Company”) and Michael Hunkapiller (“Executive”).

1. Duties and Scope of Employment.

(a) Position and Duties. As of the Effective Date, Executive will serve as the
Company’s Chief Executive Officer and President and will continue to serve as
the Executive Chairman of the Company’s Board of Directors (the “Board”).
Executive will render such business and professional services in the performance
of his duties, consistent with Executive’s position within the Company, as shall
reasonably be assigned to him by the Board. The Board may modify Executive’s job
title and duties as it deems necessary and appropriate in light of the Company’s
needs and interests from time to time. The period of Executive’s employment
under this Agreement is referred to herein as the “Employment Term.”

(b) Board Membership. During the Employment Term, Executive will serve as a
member and Executive Chairman of the Board, subject to any required Board and/or
stockholder approval. Upon termination of the Employment Term, Executive will
resign from the Board.

(c) Obligations. During the Employment Term, Executive will perform his duties
faithfully and to the best of his ability and will devote his full business
efforts and time to the Company. For the duration of the Employment Term,
Executive agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Board.

(d) Confidentiality Agreement. Executive agrees to enter into the Company’s
standard confidential information and invention assignment agreement (the
“Confidentiality Agreement”) in favor of the Company upon commencing employment
hereunder.

2. At-Will Employment. The parties agree that Executive’s employment with the
Company will be “at-will” employment and may be terminated at any time with or
without cause or notice. Executive understands and agrees that neither his job
performance nor commendations, bonuses or the like from the Company give rise to
or in any way serve as the basis for modification, amendment, or extension, by
implication or otherwise, of the at-will nature of his employment with the
Company. As described in this Agreement, however, Executive may be entitled to
severance and other benefits depending upon the circumstances of Executive’s
termination of employment with the Company.

3. Term of Agreement. Subject to Section 2 above, this Agreement will have an
initial term of three (3) years, commencing on the Effective Date. On the third
anniversary of the Effective Date, this Agreement will automatically renew for
additional one (1) year terms unless either party



--------------------------------------------------------------------------------

provides the other party with written notice of non-renewal at least sixty
(60) days prior to the date of automatic renewal. If Executive becomes entitled
to benefits under Section 9 during the term of this Agreement, this Agreement
will not terminate until all of the obligations under this Agreement have been
satisfied.

4. Compensation.

(a) Base Salary. During the Employment Term, the Company will pay Executive as
compensation for his services a base salary (the “Base Salary”) at the
annualized rate of four hundred thousand dollars ($400,000). The Base Salary
will be paid in installments in accordance with the Company’s normal payroll
practices for senior executives and be subject to the usual, required
withholding. Executive’s salary will be subject to review and adjustments will
be made based upon the Company’s normal performance review practices, though the
Company does not expect to review or otherwise adjust the Base Salary prior to
2013.

(b) Bonus. Effective for calendar year 2012, Executive will qualify for an
annual performance bonus with a target bonus level of seventy-five percent
(75%) of Executive’s Base Salary based upon performance criteria established by
the Board or the Compensation Committee of the Board. The Board or the
Compensation Committee will endeavor in good faith to establish the annual
performance bonus criteria within the first quarter of the applicable year. Any
bonus, or any portion thereof, will be paid as soon as practicable after the
Board or Compensation Committee determines that the bonus has been earned, but
in no event will the bonus be paid after the later of (i) the fifteenth
(15th) day of the third (3rd) month following the close of the Company’s fiscal
year in which the bonus is earned or (ii) March 15 following the calendar year
in which the bonus is earned.

(c) Equity Awards.

(i) Stock Option. Effective as of January 9, 2012, Executive will be granted a
stock option to purchase one million (1,000,000) shares of the Company’s common
stock (“Shares”) at an exercise price per Share equal to the fair market value
of a Share on the date of grant (the “Option”). The Option will vest as to
twenty-five percent (25%) of the Shares subject to the Option on the one
(1) year anniversary of the Effective Date, and as to 1/48th of the Shares
subject to the Option monthly thereafter, so that the Option will be fully
vested and exercisable four (4) years from the Effective Date, subject to
Executive continuing to provide services to the Company through the relevant
vesting dates. The Option will be subject to the terms and conditions of the
Company’s 2010 Equity Incentive Plan and a stock option agreement by and between
Executive and the Company.

(ii) Additional Equity Awards. Executive will be eligible to receive awards of
stock options, restricted stock or other equity awards covering Shares pursuant
to any plans or arrangements the Company may have in effect from time to time,
including but not limited to any focal grants. The Board or its committee will
determine in its discretion whether Executive will be granted any such equity
awards and the terms of any such award in accordance with the terms of any
applicable plan or arrangement that may be in effect from time to time.

 

-2-



--------------------------------------------------------------------------------

5. Employee Benefits. During the Employment Term, Executive will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other senior executives of the Company,
as in effect from time to time. The Company reserves the right to cancel or
change the benefit plans and programs it offers to its employees at any time.

6. Vacation. Executive will be entitled to paid vacation in accordance with the
Company’s vacation policy for senior executive officers, with the timing and
duration of specific vacations mutually and reasonably agreed to by the parties
hereto. Upon Executive’s termination of employment, Executive will be entitled
to receive payment of Executive’s accrued but unused vacation through the date
of Executive’s termination.

7. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.

8. Termination of Employment. In the event Executive’s employment with the
Company terminates for any reason, Executive will be entitled to any (a) unpaid
Base Salary accrued up to the effective date of termination; (b) pay for accrued
but unused vacation; (c) benefits or compensation as provided under the terms of
any employee benefit and compensation agreements or plans applicable to
Executive; and (d) unreimbursed business expenses required to be reimbursed to
Executive.

9. Severance.

(a) Termination (other than for Cause, Death or Disability) or Resignation for
Good Reason. If (i) the Company terminates Executive’s employment with the
Company other than for (x) Cause, (y) death or (z) Disability, or (ii) Executive
resigns from his employment with the Company for Good Reason, then, subject to
Section 11(a) below, Executive will be entitled to:

(i) A lump sum payment equal to twelve (12) months of Executive’s Base Salary
(unless such termination occurs as a result of clause (ii) of the definition of
“Good Reason” under Section 13(e) below, in which case the amount will be equal
to twelve (12) months of Executive’s Base Salary as in effect immediately prior
to such Base Salary reduction), less applicable tax withholding, payable within
thirty (30) days following Executive’s termination of employment;

(ii) the immediate vesting of each of Executive’s then-outstanding stock options
and restricted stock or other equity awards as to the number of shares subject
to each such equity award that otherwise would have vested had he remained an
employee of the Company through the six (6) month anniversary of the date of
Executive’s termination of employment; and

(iii) if Executive elects continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) for Executive
and Executive’s eligible dependents (as applicable), within the time period
prescribed pursuant to

 

-3-



--------------------------------------------------------------------------------

COBRA, the Company will reimburse Executive for, or pay directly on Executive’s
behalf, the COBRA premiums for such coverage (at the coverage levels in effect
immediately prior to Executive’s termination of employment) until the earlier of
(A) a period of twelve (12) months from the last date of employment of the
Executive with the Company, or (B) the date upon which Executive and/or
Executive’s eligible dependents becomes covered under similar plans. However, if
the Company determines in its sole discretion that it cannot provide the COBRA
benefits without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will in
lieu thereof provide to Executive a taxable monthly payment in an amount equal
to the monthly COBRA premium that Executive would be required to pay to continue
his group health coverage in effect on the date of his termination of employment
(which amount will be based on the premium for the first month of COBRA
coverage), which payments will be made regardless of whether Executive elects
COBRA continuation coverage.

(b) Termination for Cause, Death or Disability; Resignation without Good Reason.
If Executive’s employment with the Company terminates voluntarily by Executive
(other than for Good Reason), terminates as a result of Executive’s death or
Disability, or is terminated for Cause by the Company, then (i) all vesting will
terminate immediately with respect to Executive’s then-outstanding equity
awards, (ii) all payments of compensation by the Company to Executive hereunder
will terminate immediately (except as to amounts already earned), and
(iii) Executive will only be eligible for severance benefits in accordance with
the Company’s established policies, if any, as then in effect.

10. Non-Duplication of Benefits. In the event that Executive is entitled to
benefits pursuant to the Change in Control Severance Agreement entered into
between Executive and the Company of even date herewith, the payments and
benefits set forth therein are intended to be and are exclusive and in lieu of
any payments or benefits set forth under Section 9 of this Agreement and, in
such case, Executive will be entitled to no payments or benefits under Section 9
of this Agreement.

11. Conditions to Receipt of Severance.

(a) Release of Claims Agreement. The receipt of any severance or benefits
pursuant to this Agreement is subject to Executive signing and not revoking a
separation agreement and release of claims in a form reasonably acceptable to
the Company (the “Release”), which must become effective and irrevocable no
later than the sixtieth (60th) day following the termination of employment (the
“Release Deadline”). If the Release does not become effective and irrevocable by
the Release Deadline, Executive will forfeit any rights to severance payments or
benefits under this Agreement. No severance payments and benefits under this
Agreement will be paid or provided until the Release becomes effective and
irrevocable, and, subject to Section 11(c) of this Agreement, any such severance
payments and benefits otherwise payable between the date of Executive’s
termination of employment and the date the Release becomes effective and
irrevocable will be paid on the date the Release becomes effective and
irrevocable.

(b) Confidential Information and Invention Assignment Agreements. Executive’s
receipt of any payments or benefits under Section 9 will be subject to Executive
continuing to comply with the terms of the Confidentiality Agreement and the
provisions of this Agreement.

 

-4-



--------------------------------------------------------------------------------

(c) Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Internal Revenue
Code Section 409A (together, the “Deferred Payments”) will be payable until
Executive has a “separation from service” within the meaning of Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”).
Similarly, no severance payable to Executive, if any, pursuant to this Agreement
that otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A.

(ii) Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the sixtieth (60th) day following Executive’s
separation from service, or, if later, such time as required by
Section 11(c)(iii). Except as required by Section 11(c)(iii), any installment
payments that would have been made to Executive during the sixty (60) day period
immediately following Executive’s separation from service but for the preceding
sentence will be paid to Executive on the sixtieth (60th) day following
Executive’s separation from service and the remaining payments will be made as
provided in this Agreement.

(iii) Further, if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s separation from service (other than due
to death), any Deferred Payments that otherwise are payable within the first six
(6) months following Executive’s separation from service will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Executive’s separation from service. All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, in the event of Executive’s death following Executive’s
separation from service but prior to the six (6) month anniversary of
Executive’s separation from service (or any later delay date), then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
the Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

(iv) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of clause
(i) above. Any amount paid under this Agreement that qualifies as a payment made
as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) will not constitute Deferred Payments for
purposes of clause (i) above.

 

-5-



--------------------------------------------------------------------------------

(v) The foregoing provisions are intended to comply with, or be exempt from, the
requirements of Section 409A so that none of the severance payments and benefits
to be provided under the Agreement will be subject to the additional tax imposed
under Section 409A, and any ambiguities herein will be interpreted to so comply
or be exempt. Executive and the Company agree to work together in good faith to
consider amendments to the Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under
Section 409A. In no event will the Company reimburse Executive for any taxes
that may be imposed on Executive as result of Section 409A.

(d) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any such payment be
reduced by any earnings that Executive may receive from any other source.

12. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 12, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive’s severance benefits under Section 9 will be either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. If a reduction in
severance and other benefits constituting “parachute payments” is necessary so
that benefits are delivered to a lesser extent, reduction will occur in the
following order: (i) reduction of cash payments; (ii) cancellation of awards
granted “contingent on a change in ownership or control” (within the meaning of
Code Section 280G), (iii) cancellation of accelerated vesting of equity awards;
(iv) reduction of employee benefits. In the event that acceleration of vesting
of equity award compensation is to be reduced, such acceleration of vesting will
be cancelled in the reverse order of the date of grant of Executive’s equity
awards.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 12 will be made in writing by the Company’s
independent public accountants immediately prior to the Change in Control (the
“Accountants”), whose determination will be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 12, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 12.

 

-6-



--------------------------------------------------------------------------------

13. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:

(a) Cause. “Cause” means (i) conviction of any felony; (ii) conviction of any
crime involving moral turpitude or dishonesty that causes, or is likely to
cause, material harm to the Company; (iii) participation in a fraud or willful
act of dishonesty against the Company that causes, or is likely to cause,
material harm to the Company; (iv) intentional and material damage to the
Company’s property; or (v) material breach of the Company’s Proprietary
Information and Inventions Agreement.

(b) Change in Control. “Change in Control” means the occurrence of any of the
following:

(i) A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided, however, that for purposes of this subsection (i), the
acquisition of additional stock by any one Person, who is considered to own more
than 50% of the total voting power of the stock of the Company will not be
considered a Change in Control; or

(ii) A change in the effective control of the Company which occurs on the date
that a majority of members of the Board (each, a “Director”) is replaced during
any twelve (12) month period by Directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election. For purposes of this subsection (ii), if any Person is
considered to be in effective control of the Company, the acquisition of
additional control of the Company by the same Person will not be considered a
Change in Control; or

(iii) A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection (iii), the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock,
(2) an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3). For

 

-7-



--------------------------------------------------------------------------------

purposes of this subsection (iii), gross fair market value means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

For purposes of this definition of Change in Control, persons will be considered
to be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(c) Code. For purposes of this Agreement, “Code” is defined as the Internal
Revenue Code of 1986, as amended.

(d) Disability. “Disability” means Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months.

(e) Good Reason. “Good Reason” means Executive’s termination of employment
within thirty (30) days following the expiration of any cure period (discussed
below) following the occurrence of one or more of the following, without
Executive’s express written consent:

(i) a material reduction of Executive’s duties, authority, or responsibilities,
relative to Executive’s duties, authority, or responsibilities as in effect
immediately prior to such reduction, or any change which results in Executive
ceasing to serve as the Chief Executive Officer of the Company, provided that,
for the avoidance of doubt, Executive ceasing to serve as President of the
Company or Executive Chairman of the Board shall not constitute “Good Reason”;

(ii) a material reduction by the Company in Executive’s annualized base pay as
in effect immediately prior to such reduction (in other words, a reduction of
more than ten percent (10%) of Executive’s annualized base compensation in any
one year, other than a reduction applicable to executives generally that does
not adversely affect Executive to a greater extent than other similarly situated
executives);

(iii) the relocation of Executive’s principal place of performing his duties as
an employee of the Company by more than fifty (50) miles; or

 

-8-



--------------------------------------------------------------------------------

(iv) the failure of the Company to obtain the assumption of this Agreement by a
successor.

In order for an event to qualify as Good Reason, Executive must not terminate
employment with the Company without first providing the Company with written
notice of the acts or omissions constituting the grounds for “Good Reason”
within ninety (90) days of the initial existence of the grounds for “Good
Reason” and a reasonable cure period of not less than thirty (30) days following
the date of such notice.

(f) Section 409A Limit. “Section 409A Limit” means the lesser of two (2) times:
(i) Executive’s annualized compensation based upon the annual rate of pay paid
to Executive during the Executive’s taxable year preceding the Executive’s
taxable year of Executive’s termination of employment as determined under, and
with such adjustments as are set forth in, Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Executive’s employment is terminated.

14. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive’s
right to compensation or other benefits will be null and void.

15. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

If to the Company:

Pacific Biosciences of California, Inc.

1380 Willow Road

Menlo Park, CA 94025

Attn: General Counsel

If to Executive:

at the last residential address known by the Company.

 

-9-



--------------------------------------------------------------------------------

16. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

17. Integration. This Agreement, together with the Confidentiality Agreement and
the Change in Control Severance Agreement, represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral, including but
not limited to the Executive Chairman Agreement entered into between Executive
and the Company dated October 25, 2011 (the “Chairman Agreement”) except with
respect to Section 2 of the Chairman Agreement (“Confidentiality”) which will
continue in effect following the Effective Date. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in writing and signed by duly authorized representatives of the parties hereto.

18. Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

19. Choice of Law. The validity, interpretation, construction, and performance
of this Agreement will be governed by the laws of the State of California (with
the exception of its conflict of laws provisions). Any claims or legal actions
by one party against the other arising out of the relationship between the
parties contemplated herein (whether or not arising under this Agreement) will
be commenced or maintained in any state or federal court located in San Mateo
County, California, and Executive and the Company hereby submit to the
jurisdiction and venue of any such court.

20. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

21. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

22. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

[Signature Page Follows]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

 

COMPANY: PACIFIC BIOSCIENCES OF CALIFORNIA, INC. By:  

/s/ Susan Barnes

    Date:  

January 19, 2012

  Susan Barnes       Title:   Chief Financial Officer       EXECUTIVE:      

/s/ Michael Hunkapiller

    Date:  

January 19, 2012

Michael Hunkapiller      

 

-11-